


110 HR 3804 IH: An act to reserve for

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3804
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Campbell of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To eliminate an unused lighthouse reservation, provide
		  management consistency by bringing the rocks and small islands along the coast
		  of Orange County, California, and meet the original Congressional intent of
		  preserving Orange County’s rocks and small islands, and for other
		  purposes.
	
	
		1.Preservation of rocks and
			 small islands along the coast of Orange County, California
			(a)California
			 Coastal National MonumentThe
			 Act of February 18, 1931, entitled An act to reserve for
			 public use rocks, pinnacles, reefs, and small islands along the seacoast of
			 Orange County, California is amended by striking
			 temporarily reserved and all that follows through United
			 States and inserting part of the California Coastal National
			 Monument and shall be administered as such.
			(b)Repeal of
			 reservationSection 31 of the
			 Act of May 28, 1935, entitled An act to authorize the Secretary of
			 Commerce to dispose of certain lighthouse reservations, and for other
			 purposes is hereby repealed.
			
